       Case 4:15-cv-01247-HSG Document 85 Filed 03/16/21 Page 1 of 2




 1 BRS LLP
   Keith L. Butler (Cal. Bar No. 215670)
 2 kbutler@brsllp.com
   Cindy Reichline (Cal. Bar No. 234947)
 3 creichline@brsllp.com
   12100 Wilshire Blvd., Suite 800
 4 Los Angeles, CA 90025
   Telephone: (818) 292-8616
 5
   QUINN EMANUEL URQUHART &
 6 SULLIVAN LLP
   Diane Doolittle (Cal. Bar No. 142046)
 7 dianedoolittle@quinnemauel.com
   555 Twin Dolphin Dr., 5th Floor
 8 Redwood Shores, California 94065
   Telephone: (650) 801-5000
 9 Facsimile: (650) 801-5100
   Attorneys for Plaintiffs
10
   (additional counsel listed on signature page)
11
                                 UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                         OAKLAND DIVISION
13
   ASHTON WOODS HOLDINGS, L.L.C.; BEAZER              ) CASE NO. 4:15-cv-01247-HSG
14 HOMES HOLDINGS CORP.; CALATLANTIC                  )
   GROUP, INC.; D.R. HORTON LOS ANGELES               ) Hon. Haywood S. Gilliam, Jr.
15 HOLDING COMPANY, INC.; HOVNANIAN                   )
   ENTERPRISES, INC.; KB HOME; MERITAGE
                                                      ) ORDER GRANTING
16 HOMES CORPORATION; M/I HOMES, INC.;
   PULTE HOME CORPORATION; THE DREES                  ) PLAINTIFFS’ UNOPPOSED
17 COMPANY; TOLL BROTHERS, INC.; TRI POINTE ) MOTION TO SHORTEN TIME
   HOMES, INC.,                                       )
18                                                    )
                  Plaintiffs,                         )
19                                                    )
   vs.
                                                      )
20
   USG CORPORATION; UNITED STATES GYPSUM )
21 COMPANY; L&W SUPPLY CORPORATION; NEW )
   NGC, INC.; LAFARGE NORTH AMERICA, INC.; )
22 CONTINENTAL BUILDING PRODUCTS, INC.;               )
   CERTAINTEED GYPSUM, INC.; AMERICAN                 )
23 GYPSUM COMPANY LLC; TIN, INC., d/b/a               )
   TEMPLE-INLAND, INC.; PABCO BUILDING
                                                      )
24 PRODUCTS, LLC.,
                                                      )
25                Defendants.                         )

26

27

28

                                                                  Case No. 4:15-cv-01247-HSG
                            ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO SHORTEN TIME
        Case 4:15-cv-01247-HSG Document 85 Filed 03/16/21 Page 2 of 2




 1                                                ORDER

 2          Having considered Plaintiffs’ Unopposed Motion to Shorten Time for Hearing on Plaintiffs’

 3 Motion for Live-Streamed Trial Testimony Pursuant to Fed. R. Civ. P. 43, the Court finds good cause

 4 to grant the motion. Accordingly, Defendants’ opposition to Plaintiffs’ Motion for Live-Streamed

 5 Trial Testimony Pursuant to Fed. R. Civ. P. 43 will be due March 29, 2021. Plaintiffs’ reply will be

 6 due April 2, 2021. The hearing date of June 24, 2021 is VACATED. Upon conclusion of the briefing

 7 schedule, the Court will set a hearing date if it determines that a hearing is necessary.

 8

 9

10          IT IS SO ORDERED.

11

12          Dated: 3/16/2021
                                                           Hon. Haywood S. Gilliam, Jr.
13                                                         United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  1                    Case No. 4:15-cv-01247-HSG
                                 ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO SHORTEN TIME
